410 F.2d 392
Brooks TAYLOR, Appellant,v.UNITED STATES of America, Appellee.
No. 25392.
United States Court of Appeals Fifth Circuit.
April 4, 1969.

Douglas M. Andrews, Campbell & Andrews, DeFuniak Springs, Fla., for appellant.
Clinton Ashmore, U. S. Atty., Stewart J. Carrouth, Asst. U. S. Atty., Tallahassee, Fla., for appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
On June 16, 1967, the appellant, a practicing attorney, was fined $500.00 by the District Court upon adjudication of guilty of contempt of court for failure to appear as counsel in a scheduled criminal trial after being retained as counsel. The sentence provided that in lieu of payment of the fine the respondent stand committed for a period of five days.


2
The appellant paid the $500.00 fine in question to the Clerk on the date the fine was imposed. On July 17, 1967, he filed his notice of appeal to this Court.1


3
Pointing out that the sentence of the court was fully executed by the payment of the fine, the appellee has moved for a dismissal of the appeal as moot. We find that the appellee's motion is well taken. We have no power to decide moot questions and we cannot give advisory opinions which cannot in any way affect the rights of litigants. We therefore do not reach the merits of this controversy. The controlling cases are St. Pierre v. United States, 319 U.S. 41, 63 S. Ct. 910, 87 L. Ed. 1199 (1943); Murrell v. United States, 5 Cir. 1958, 253 F.2d 267, cert. den. 358 U.S. 841, 79 S. Ct. 65, 3 L. Ed. 2d 76; Tessmer v. United States, 5 Cir. 1964, 328 F.2d 306, 307; United States v. Lee, 5 Cir., 404 F.2d 68 [November 15, 1968].

The appeal is

4
Dismissed.



Notes:


1
 Under Rule 18 of this Court, the Court has placed this case on the Summary Calendar for disposition without oral argumentSee Murphy v. Houma Well Service, 5th Cir. 1969, 409 F.2d 804, Part I [March 11, 1969].